DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection, specifically the amendment resulting in indefiniteness issues with claim 1.
Applicant agues on page 10 that Kim fails to disclose the amended portions of the claim since Kim teaches a continuous layer 618.  Examiner respectfully disagrees since the claims merely require a first portion and a second portion that are separated from each other.  Since Kim teaches each and every limitation of the claim, the rejection is being maintained and updated to include the amended portions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “having portions spaced apart from each other” at the last line.  It is unclear as to what element said bolded limitations of “portions” is referring to, whether respective first portion and second portion each have portions within them that are spaced apart or whether the first portion and the second portion are spaced apart.  Since the metes and bounds of the claim cannot be determined, the claim is considered indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PGPub 2013/0248867; hereinafter “Kim”).
Re claim 1: Kim teaches (e.g. fig. 6) a flexible display device, comprising: a bank layer (614) and an organic light-emitting element (organic light emitting layer 616; e.g. paragraph 131) disposed on a flexible substrate (flexible substrate 601 of flexible display 600; e.g. paragraph 127); and an encapsulation layer (618) including a first encapsulation layer (a first layer of the capping layer 618 formed as a stack of organic or inorganic material; e.g. paragraph 133; hereinafter “1E”), a second encapsulation layer (a second layer of the capping layer 618 formed as a stack of organic or inorganic material; e.g. paragraph 133; hereinafter “2E”), and a third encapsulation layer (a third layer of the capping layer 618 formed as a stack of organic or inorganic material; e.g. paragraph 133; hereinafter “3E”) that cover the organic light-emitting element (616), wherein the bank layer (614) at least partially defines at least one well structure (well formed in 614 which exposes second surface 625; hereinafter “W”), and wherein the second encapsulation layer (2E) includes a first portion (portion of 2E to the left of well structure W; hereinafter “1P”) and a second portion (portion of 2E to the right of well structure W; hereinafter “2P”) that are separated (1P and 2P are separate from each other) from each other resulting in the second encapsulation layer (2E) not being continuous (portions 1P and 2P are not continuous portions of 2E and have portions interposed between the two portions, such as portions which extend into well structure W) and having portions spaced apart from each other (portions 1P and 2P are spaced apart from each other).
Re claim 2: Song teaches the flexible display device wherein the second encapsulation layer (2E) further includes a third portion (portion of 2E which is disposed within the well structure W and below the full height of 614; hereinafter “3P”) separated from each of the first and second portions (1P, 2P) of the second encapsulation layer (2E) and located in the well structure (W).
Re claim 3: Song teaches the flexible display device wherein the third portion (3P) of the second encapsulation layer (2E) has a lower height than the first and second portions (1P, 2P) of the second encapsulation layer (2E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Youn et al. (US PGPub 2016/0118451; hereinafter “Youn”).
Re claim 5: Kim teaches a planarization layer (113) on the flexible substrate (101) and teaches substantially the entire structure as recited in claim 5 except explicitly teaching the flexible display device further comprising the well structure extends at least partially into the planarization layer.
Youn teaches (e.g. fig. 10A and 11) the well structure (H6) extends at least partially into the planarization layer (1181).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the well structure which extends deeper into the planarization layer as taught by Youn in the device of Kim in order to have the predictable result of using a well structure which improves the flexible display having an improved radius of curvature.
Re claim 6: Kim in view of Youn teaches the flexible display device wherein the planarization layer (1181 of Youn) is discontinuous at a location corresponding to the well structure (H6 of Youn).
Re claim 7: Kim teaches a passivation layer (113) on the flexible substrate (101) and teaches substantially the entire structure as recited in claim 5 except explicitly 
Youn teaches (e.g. fig. 10A and 11) the well structure (H6) extends at least partially into the passivation layer (1181).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the well structure which extends deeper into the passivation layer as taught by Youn in the device of Kim in order to have the predictable result of using a well structure which improves the flexible display having an improved radius of curvature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822